Citation Nr: 0926298	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for coronary heart disease 
status-post myocardial infarction (claimed as chest pain with 
shortness of breath). 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to April 1960. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for tubo-tympanic catarrh, finding that the 
Veteran had not submitted new and material evidence to reopen 
the claim.  The rating decision also denied service 
connection for coronary heart disease status-post myocardial 
infarction. 

In a July 2008 decision the Board denied the Veteran's claim 
for service connection for tubo-tympanic catarrh, finding 
that new and material evidence had not been submitted since 
the last final decision, and remanded the issue of service 
connection for coronary heart disease status-post myocardial 
infarction to obtain additional evidence and for a VA 
examination to obtain an opinion as to whether the condition 
was related to service.  

In November 2008 a VA examination was conducted.  

A May 2009 supplemental statement of the case continued the 
denial of service connection for coronary heart disease 
status-post myocardial infarction. 


FINDING OF FACT

Coronary heart disease status-post myocardial infarction was 
not shown during service, and the competent, credible and 
probative evidence of record does not show that these 
conditions are related to any disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Coronary heart disease status-post myocardial infarction have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  The claim was subsequently readjudicated 
in a September 2006 supplemental statement of the case. 

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, obtained medical opinions 
as to the etiology and severity of the disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran seeks service connection for coronary heart 
disease status-post myocardial infarction (claimed as chest 
pain with shortness of breath). 

The Veteran is currently diagnosed with coronary heart 
disease, status post myocardial infarction with associated 
chest pains.  

The service treatment records (STR) are not available.  The 
National Personnel Records Center found that both the service 
personnel and medical records were destroyed in the fire.   
Additionally, the Veteran has reported that his personal 
copies of his military records burned in a house fire in June 
1968. 

The Veteran reported that in 1958 or 1959, while stationed at 
the U.S. Naval Ordnance Plant Forest Park in Illinois, he was 
in a motor vehicle accident in which his foot slipped on to 
the gas pedal due to chest pains, and he drove into a stop 
sign.  In September 2008 the RO requested the police report 
of the accident and was informed that there were no records 
on file. 

The Veteran also reported that in December 1959 to January 
1960 he was treated aboard ship for a chest condition.  He 
also reported that he had chest pains when he left service. 

In a June 1968 sworn statement the Veteran reported that in 
July 1967 he had a heart attack and was treated in Saigon and 
Clark Air Base while employed by a private firm which paid 
for his medical bills. 

In a March 1978 letter Dr. S.S., the Veteran's attending 
physician, stated that he had treated the Veteran for 
coronary artery disease since December 1970.  He reported the 
Veteran's history of acute myocardial infarction in July 1967 
and mild left ventricular failure in December 1973.  No 
opinion as to the cause or beginning of the Veteran's 
condition was provided. 

VA medical treatment records show that the Veteran was 
admitted from September 10 to 15, 1987, for arteriosclerotic 
heart disease and instructed to follow up with his physician.  

A February 2005 Social Security System medical certificate 
reported the Veteran's history of an acute myocardial 
infarction in 1967.  The Veteran also reported that he 
currently had shortness of breath, and chest heaviness

Lay statements were also received.  The Veteran's wife 
reported that he complained of chest pain when he was on 
leave in October 1957.  She also stated that he continued to 
have difficulty breathing during service which was why he did 
not continue active duty.  Two August 2005 buddy statements 
reported that they remembered the Veteran having chest pains 
at a party in 1957 and 1960.

At a November 2008 VA examination, the examiner concluded 
that it was least likely as not that the present diagnosis of 
coronary heart disease status-post myocardial infarction is 
related to any event in the service, including complaints of 
chest pains.  She found that the symptoms he reportedly 
experienced during his military service, particularly in 
1957, were not specific for coronary heart disease.  The 
examiner noted that the Veteran was able to go back to work 
in service until his discharge in 1960.  She also noted that 
it was not until many years after service that the Veteran 
suffered a myocardial infarction.  The examiner also found 
the Veteran's self-reported history of smoking from 1953 to 
1967 to be a strong risk factor for heart disease. 

The weight of the medical evidence is against a finding that 
the Veteran's current coronary heart disease status-post 
myocardial infarction developed in service.  There is no 
medical evidence in support of the Veteran's contention that 
his coronary heart disease status-post myocardial infarction 
was incurred in service or that any of the in service 
symptoms he reported were related to his current condition.  
The November 2008 VA examination is the only medical report 
of record addressing the issue of whether the Veteran's 
coronary heart disease status-post myocardial infarction is 
related to his service.  The VA examiner considered the 
Veteran's reported history of chest pain in service in 
forming her opinion.   See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). 

The Veteran genuinely believes that his coronary heart 
disease status-post myocardial infarction was incurred in 
service.  His factual recitation as to his in service 
symptomatology is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of coronary heart disease and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
examined the Veteran.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
coronary heart disease status-post myocardial infarction is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

Entitlement to service connection for coronary heart disease 
status-post myocardial infarction (claimed as chest pain with 
shortness of breath) is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


